DETAILED ACTION

Claims 1-23 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

.
5. 	Claims 1-23 rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEI SHI  (US-2021/0209098-A1).
	As per claim 1, SHI teaches “a method, comprising: generating a representation of each of a plurality of dialects of structured query language (SQL) statements,” (figs. 3-6);

“generating a first output corresponding to the first SQL statement, the first output comprises a plurality of first data structures arranged in a first tree structure, each of the plurality of first data structures corresponds to a portion of the first SQL statement,” ([0017]-[0018], [0033], [0043]);
“receiving a second SQL statement, the second SQL statement is in a second dialect of the plurality of dialects,” ([0017]-[0018], [0033], [0043]); and
“generating a second output corresponding to the second SQL statement, the second output comprises a plurality of second data structures arranged in a second tree structure, each of the plurality of second data structures corresponds to a portion of the second SQL statement, wherein a first data structure of the plurality of first data structures is the same as a second data structure of the plurality of second data structures,” ([0017]-[0018], [0033], [0043]). 
	As per claim 2, SHI further shows “wherein the first SQL statement and the second SQL statement have different syntaxes,” ([0017]-[0018, [0033]).
	As per claim 3, SHI further shows “wherein
generating the representation of each of the plurality of dialects of SQL statements comprises generating grammar rules for the SQL statements of each of the 
“the grammar rules are specific to each of the plurality of dialects,” ([0017]-[0018, [0033]).
	As per claim 4, SHI further shows “wherein the grammar rules comprise: lexer rules used to identify keywords in the syntax diagram and tokenize the keywords as tokens,” ([0017]-[0018, [0033]); and
“parser rules used to combine the tokens to form a parse tree, wherein the representation corresponds to the parse tree,” ([0017]-[0018, [0033]).
	As per claim 5, SHI further shows “wherein each of the tokens comprises a unique lexer identifier (ID) and annotations corresponding to the unique lexer ID,’ (figs. 3-6, [0017]-[0018], [0033], [0043]).
	As per claim 6, SHI further shows “wherein generating the representation of each of the plurality of dialects of SQL statements further comprises converting the syntax diagram for each of the plurality of dialects into a parse tree based on the grammar rules,” ([0017]-[0018, [0033]).
	As per claim 7, SHI further shows “receiving a first platform indicator with the first SQL statement, the first platform indicator identifies the first dialect,’ (figs. 3-6, [0017]-[0018], [0033], [0043]); and

	As per claim 8, SHI further shows “wherein
generating the first output corresponding to the first SQL statement comprises identifying a first parse tree for the first dialect based on the first platform indicator,’ (figs. 3-6, [0017]-[0018], [0033], [0043]); and
“generating the second output corresponding to the second SQL statement comprises identifying a second parse tree for the second dialect based on the second platform indicator,” (figs. 3-6, [0017]-[0018], [0033], [0043]).
	As per claim 9, SHI further shows “generating a first annotated parse tree based on the first parse tree and the first SQL statement,” ([0017]-[0018], [0033], [0043]); and
“generating a second annotated parse tree based on the second parse tree and the second SQL statement,” ([0017]-[0018], [0033], [0043]).
	As per claim 10, SHI further shows “generating a first application protocol interface (API) tree based on the first annotated parse tree,” (figs. 3-6); and
“generating a second API tree based on the second annotated parse tree,” (figs. 3-6).
	As per claim 11, SHI further shows “wherein
the first tree structure comprises the first API tree,” (figs. 3-6);

“the second tree structure comprises the second API tree,” (figs. 3-6); and
“the plurality of second data structures comprise interfaces of the second API tree,” (figs. 3-6).
	As per claim 12, SHI teaches “a non-transitory computer-readable medium having computer-readable instructions such that, when executed by a processor, causes the processor to: generate a representation of each of a plurality of dialects of structured query language (SQL) statements,” ([0017]-[0018], [0033], [0043]);
“receive a first SQL statement, the first SQL statement is in a first dialect of the plurality of dialects,” ([0017]-[0018], [0033], [0043]);
“generate a first output corresponding to the first SQL statement, the first output comprises a plurality of first data structures arranged in a first tree structure, each of the plurality of first data structures corresponds to a portion of the first SQL statement,” ([0017]-[0018], [0033], [0043]);
“receive a second SQL statement, the second SQL statement is in a second dialect of the plurality of dialects,” ([0017]-[0018], [0033], [0043]); and
“generate a second output corresponding to the second SQL statement, the second output comprises a plurality of second data structures arranged in a second tree structure, each of the plurality of second data structures corresponds to a portion of the second SQL statement, wherein a first data structure of the plurality of first data 
	As per claim 13, SHI further shows “wherein the first SQL statement and the second SQL statement have different syntaxes,” ([0017]-[0018, [0033]).
	As per claim 14, SHI further shows “wherein
generating the representation of each of the plurality of dialects of SQL statements comprises generating grammar rules for the SQL statements of each of the plurality of dialects based on a syntax diagram for each of the plurality of dialects,’ ([0017]-[0018, [0033]); and
“the grammar rules are specific to each of the plurality of dialects,” ([0017]-[0018, [0033]).
	As per claim 15, SHI further shows “wherein the grammar rules comprise: lexer rules used to identify keywords in the syntax diagram and tokenize the keywords as tokens,” ([0017]-[0018, [0033]); and
“parser rules used to combine the tokens to form a parse tree, wherein the representation corresponds to the parse tree,” ([0017]-[0018, [0033]).
	As per claim 16, SHI further shows “wherein each of the tokens comprises a unique lexer identifier (ID) and annotations corresponding to the unique lexer ID,’ (figs. 3-6, [0017]-[0018], [0033], [0043]).

	As per claim 18, SHI further shows “wherein the processor is further configured to: receive a first platform indicator with the first SQL statement, the first platform indicator identifies the first dialect,” (figs. 3-6, [0017]-[0018], [0033], [0043]); and
“receive a second platform indicator with the second SQL statement, the second platform indicator identifies the second dialect,” (figs. 3-6, [0017]-[0018], [0033], [0043]).
	As per claim 19, SHI further shows “wherein
generating the first output corresponding to the first SQL statement comprises identifying a first parse tree for the first dialect based on the first platform indicator,’ (figs. 3-6, [0017]-[0018], [0033], [0043]); and
“generating the second output corresponding to the second SQL statement comprises identifying a second parse tree for the second dialect based on the second platform indicator,” (figs. 3-6, [0017]-[0018], [0033], [0043]).
	As per claim 20, SHI further shows “wherein the processor is further configured to: generate a first annotated parse tree based on the first parse tree and the first SQL statement,’ ([0017]-[0018], [0033], [0043]); and

	As per claim 21, SHI further shows “wherein the processor is further configured to: generate a first application protocol interface (APJ) tree based on the first annotated parse tree,’ (figs. 3-6); and
“generate a second API tree based on the second annotated parse tree,” (figs. 3-6).
	As per claim 22, SHI further shows “wherein
the first tree structure comprises the first API tree,’ (figs. 3-6);
“the plurality of first data structures comprise interfaces of the first API tree,” (figs. 3-6);
“the second tree structure comprises the second API tree,” (figs. 3-6); and
“the plurality of second data structures comprise interfaces of the second API tree,” (figs. 3-6).
	As per claim 23, SHI teaches “a system, comprising: a memory unit,” (fig. 1); and 
a processor configured to: generate a representation of each of a plurality of dialects of structured query language (SQL) statements,” ([0017]-[0018], [0033], [0043]); 
“receive a first SQL statement, the first SQL statement is in a first dialect of the plurality of dialects; generate a first output corresponding to the first SQL statement, the first 
“generate a second output corresponding to the second SQL statement, the second output comprises a plurality of second data structures arranged in a second tree structure, each of the plurality of second data structures corresponds to a portion of the second SQL statement, wherein a first data structure of the plurality of first data structures is the same as a second data structure of the plurality of second data structures,” ([0017]-[0018], [0033], [0043]). 


                                                 Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        
                                                        Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 

Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 09, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153